PER CURIAM:
This appeal is from a district court’s grant of a motion to dismiss based on standing, in an action brought for declaratory relief pursuant to 28 U.S.C. § 2201 and for injunctive relief pursuant to Fed. R.Civ.P. 57. The plaintiffs, Kathryn Barry and Thomas Leslie, sought a declaration from the district court that defendant Carnival Corporation’s (“Carnival”) forum selection clause, which is on all of Carnival’s ticket contracts is invalid.
After reviewing the record, reading the parties’ briefs and having the benefit of oral argument, we affirm the district court’s judgment of dismissal based on issue preclusion. See Christo v. Padgett, 228 F.3d 1324, 1339-40 (11th Cir.2000).
AFFIRMED.